Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 10-18 and 24-25 in the reply filed on 7 January 2022 is acknowledged.

Drawings
The drawings filed 15 May 2020 have been accepted by Examiner.

Reasons for Allowance
Claims 10-18, 24 and 25 are allowed as amended/presented in Office Action Response Amendment (“Response”) filed 7 January 2022, and claims 1-9 and 19-23 have been cancelled. The following is an examiner’s statement of reasons for allowance:
The closest prior art made of record is considered pertinent to applicant's disclosure:

United States Patent Application Publication No. 2019/0139033 A1 to Ricotta et al. (“Ricotta”) teaches and discloses “Systems and methods move money from a crypto currency to a fiat currency in real-time using a mobile wallet or debit card to allow a customer to use the funds instantly. The process for such movement of money is secured using distributed ledger technology and smart contract services. The funds are available to the customer in real-time and the customer is able to use those funds substantially anywhere credit cards are accepted 
United States Patent No. 10,108,938 B1 to Brock et al. (“Brock”) teaches and discloses “a method includes receiving, from a point-of-sale system associated with a merchant, a request for payment associated with a transaction, wherein a payment amount is specified in a fiat currency. The method also includes determining a preference of the customer to pay for the transaction using a cryptocurrency and calculating a cryptocurrency value of the payment based on an exchange rate between the cryptocurrency and the fiat currency. The method further includes initiating a transfer of cryptocurrency value from a customer balance of the customer to a service balance of the payment service, initiating a transfer of a value in the fiat currency from the service balance of the payment service to a merchant balance of the merchant, and generating a record of the transaction between the customer and the merchant” (Brock: Abstract).
United States Patent Application Publication No. 2020/0394620 A1 to Kim et al. (“Kim”) teaches and discloses “Systems and methods for managing cryptocurrency payments” (Kim: Abstract).
United States Patent Application Publication No. 2015/0170112 A1 to DeCastro (“DeCastro”) teaches and discloses “systems, devices, and methods for conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network of member subscribers in communication with other commercial banking and finance networks and services, where the system includes a specially adapted currency storage and conversion card apparatus, the card further comprising means for executing said transactions and exchanges using one or two or more currencies, where at least one of said currencies in preferred embodiments is a virtual digital currency hosted on said private network and combining features of both decentralized and centrally-regulated cryptocurrency systems; as well as a host of hardware and software means for integrating all of the above advantageously in various contingencies and circumstances” (DeCastro: Abstract).
United States Patent Application Publication No. 2020/0126071 A1 to Perry (“Perry”) teaches and discloses “Systems, devices, products, apparatus, and/or methods for protecting crypt orders provide a crypt order synchronized exchange by receiving a crypt order in a global exchange via a first private network of a crypto safety system, determining, in the global exchange and based on crypt order information, a local crypt order including one or more private crypto criteria to be completed as a private crypt order, wherein the crypt order information, or a safety token based on the crypt order information, identifies at least one local crypto exchange, generating a second private network for communicating a local crypt order and monitoring for a global crypt order; and completing an exchange of the local crypt order by satisfying the one or more private crypto criteria in the local crypto exchange, when the local crypt order is approved in the local crypto exchange based on the crypt order information via a second private network” (Perry: Abstract).
United States Patent No. 11,037,110 to Kurani (“Kurani”) teaches and discloses a “mobile wallet computer system may send a token to a customer computing device to share the token with a recipient computer system in exchange for payment for a service or a good. The mobile wallet computer system may receive, the token, a recipient public key associated with a MBC account of the recipient, and a transaction amount. The mobile wallet computer system determines whether the recipient public key is registered with the mobile wallet computer system. The mobile wallet computer system updates a ledger that lists a MBC balance of the MBC account of the recipient and the ledger that lists the MBC balance of the customer or transmits, to MBC processing nodes, a request to transfer the amount of MBC in a pooled MBC account of a financial institution to the MBC account of the recipient” (Kurani: Abstract).
United States Patent No. 10,699,340 to Gordon (“Gordon”) teaches and discloses “Systems and methods for offering and purchasing tokenized securities on a blockchain platform meeting current and future federal, state, and offering and holding entity rules and regulations. Tokenized securities purchased during or after the tokenized securities offering are tradable on a secondary market. The server computer of the tokenized securities provides an automated transfer capability for tokenized securities holders” (Gordon: Abstract).
United States Patent No. 10,255,600 to Ronca (“Ronca”) teaches and discloses a “system includes a memory that may store a customer account associated with a customer and a processor communicatively coupled to the memory. The processor is able to receive a request to deposit a quantity of cryptocurrency into the customer account and associate the quantity of cryptocurrency with the customer account. The processor is also able to deposit the quantity of cryptocurrency into a vault connected to a network and determine a total quantity of cryptocurrency deposited into the vault. The processor may also, in response to determining the total quantity of cryptocurrency deposited into the vault exceeds a threshold, facilitate the disconnection of the vault from the network” (Ronca: Abstract).

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claim 10:
Claim 10 discloses:
A system comprising a payment platform running with a mobile device possessed by a user, the payment platform being configured to perform a method of using cryptocurrency to complete a fiat currency purchase from a merchant, the method comprising:
A) depositing by the user of cryptocurrency into a cryptocurrency account from which withdrawal the cryptocurrency requires submission of a blockchain transaction that is signed by both the user and by the payment platform;
B) issuing by the payment platform of a payment number to the user, said payment number being compatible for input into fiat currency point of sale (POS) payment processing systems;
C) transmitting by the user to the payment platform of a preauthorization request including a user-signed transaction, said user-signed transaction authorizing transfer to the payment platform from the user's cryptocurrency account of cryptocurrency in an aggregate amount equal to a sum of a cryptocurrency preauthorization amount and any previous cryptocurrency purchase amounts applicable to previous purchases made by the user since a most recent blockchain conversion was executed by the payment platform;
D) if a cryptocurrency balance of the cryptocurrency account is greater than the cryptocurrency preauthorization amount, subtracting by the payment platform of the cryptocurrency preauthorization amount from the cryptocurrency balance and transmitting by the payment platform to the user of a preauthorization approval;
E) upon initiation of the fiat currency purchase from the merchant by the user, inputting of the payment number into a POS apparatus of the merchant;
F) transmitting by the POS apparatus of a payment request to the payment platform, said payment request including a fiat currency purchase price;
G) determining by the payment platform of a cryptocurrency price equivalent of the fiat currency purchase price according to a current cryptocurrency exchange rate;
H) If the cryptocurrency price equivalent is less than or equal to the preauthorization amount, transmitting by the payment platform of fiat currency in an amount equal to the fiat currency purchase price to the merchant, wherein the fiat currency transmitted by the payment platform to the merchant is withdrawn from a fiat currency buffer account maintained by the payment platform;
I) if the cryptocurrency price equivalent is greater than the preauthorization amount, sending by the payment platform of a request for a revised user-signed transaction authorizing transfer to the payment platform from the user's cryptocurrency account of cryptocurrency in an aggregate amount equal to a sum of the cryptocurrency price equivalent and the previous cryptocurrency purchase amounts applicable to previous purchases made by the user since the most recent blockchain conversion was executed by the payment platform;
J) upon receipt of the revised user-signed transaction, adding to the cryptocurrency balance by the payment platform of an amount equal to the difference between the preauthorization amount and the cryptocurrency price equivalent;
K) during a purchase aggregation period, if and each time a fiat currency purchase is initiated by the user, repeating steps C) through J);
L) upon expiration of the purchase aggregation period, executing by the payment platform of a most recent of the user-signed transactions received from the user, thereby initiating a blockchain conversion, wherein the purchase aggregation period is terminated when a balance of the fiat currency buffer account falls below a specified minimum or according to a decision made by the payment platform in view of fluctuations in the cryptocurrency exchange rate; and
M) maintaining by the payment platform of a cryptocurrency reserve fund, and if executing the most recent user-signed transaction does not yield sufficient fiat currency to replenish a total of the fiat currency payments made to merchants since the most recent blockchain transaction, including cryptocurrency from the reserve fund in the blockchain transaction.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/A. Hunter Wilder/Primary Examiner, Art Unit 3627